Exhibit 10.4
 
AMENDMENT NO. 3


TO


MANAGEMENT AGREEMENT


     THIS AMENDMENT NO. 3 dated as of March 8, 2013 (the “Amendment”) to the
MANAGEMENT AGREEMENT dated as of November 21, 2007 (as amended by Amendment No.
1 dated as of October 13, 2008, and Amendment No. 2 dated as of October 19, 2008
and as amended or supplemented from time to time, the “Agreement”) is made and
entered into by and between CHIMERA INVESTMENT CORPORATION, a Maryland
corporation (the “Company”), and FIXED INCOME DISCOUNT ADVISORY COMPANY, a
Delaware corporation (together with its permitted assignees, the “Manager”).


     WHEREAS, the Company and the Manager desire to amend the Agreement to (i)
amend the compensation to be paid by the Company to the Manager and (ii) reduce
the length of the required Termination Notice period under the Agreement;


     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


     SECTION 1. AMENDMENT.


(a)  The Agreement is hereby amended by striking Section 1(d) in its entirety
and replacing in lieu thereof the following:
 
“(d) Effective as of November 28, 2012, “Base Management Fee” means a base
management fee equal to 0.75% per annum, calculated and paid (in cash) quarterly
in arrears, of the Stockholders’ Equity. The Base Management Fee will revert to
1.50% per annum when the Company is current on all of its filings required under
applicable securities laws. The Base Management Fee will be reduced, but not
below zero, by the Company’s proportionate shares of any CDO base management
fees the Manager receives in connection with the CDOs in which the Company
invests, based on the percentage of equity the Company holds in such CDOs.”
 
(b) The Agreement is hereby amended by adding as the penultimate sentence of
Section 9 the following:


“Notwithstanding anything to the contrary herein, Manager shall pay all past and
future expenses that  the Company and the Audit Committee of the Company incur
to: (1) evaluate the Company’s accounting policy related to the application of
generally accepted accounting principles to the Company’s Non-Agency residential
mortgage-backed securities portfolio (the “Evaluation”); (2) restate the
Company’s financial statements for the period covering 2008 through 2011 as a
result of the Evaluation (the “Restatement”); and (3) investigate and evaluate
any shareholder derivative demands arising from the Evaluation and/or the
Restatement (the “Investigation”); provided, however, that Manager’s obligation
to pay expenses under this paragraph applies only to expenses not paid by the
Company’s insurers under the Company’s insurance policies, and the Company
agrees to pursue all valid and collectible insurance claims that it
has.  Expenses under this paragraph shall include, without limitation, Excess
Audit Fees and fees and costs incurred with respect to outside counsel and
consultants engaged by the Company and/or the Audit Committee of the Company for
the Evaluation, Restatement and the Investigation.  By entering into this
paragraph, the Manager and the Company do not intend to make, nor shall they be
deemed to have made (i) any admission of liability or concession of any kind,
such admission and/or concessions being expressly denied or (ii) any settlement
or waiver of any rights, remedies or claims that the Company may have against
the Manager.  Nothing contained in this Agreement shall be construed as an
admission by the Manager or by the Company as to the merit or lack of merit of
any claim or subsequent claim or the settlement or waiver of any claim or
subsequent claim that the Company may have against the Manager.  Except in an
action between the Manager and the Company to enforce this paragraph, this
paragraph shall not be used as evidence in any court or other dispute resolution
proceeding to create, prove, or interpret any rights, duties or obligations of
the Manager or the Company.  As used herein, the term “Excess Audit Fees” means
the amount by which the audit fees incurred by the Company in connection with
the Evaluation, the Restatement and the Investigation exceed $542,400.”

 
 
 

--------------------------------------------------------------------------------

 
 
 (c) The Agreement is hereby amended by striking Section 13(a) in its entirety
and replacing in lieu thereof the following:


                “(a) Until this Agreement is terminated in accordance with its
terms, this Agreement shall be in effect until December 31, 2013 (the “Term”)
and shall be automatically renewed for a one-year term on such date and each
anniversary date thereafter (a “Renewal Term”), unless two-thirds of the
Independent Directors or the holders of a majority of the outstanding shares of
common stock (other than those held by Annaly or its affiliates) elects to
terminate the Agreement in their sole discretion and for any or no reason, at
any time during the Term or any Renewal Term. If an election is made to
terminate this Agreement as set forth above, the Company shall deliver to the
Manager prior written notice of the Company’s intention to terminate this
Agreement not less than thirty (30) days prior to the date designated by the
Company on which the Manager shall cease to provide services under this
Agreement and this Agreement shall terminate on such date.  In no event shall
any termination fee shall be payable to Manager in connection with any
termination of the Management Agreement pursuant to this Agreement.”


(d)  The Agreement is hereby amended by striking Section 13(b) in its entirety.
All subsequent subsections in Section 13 shall be re-lettered in correct
alphabetical order.


(e)  The Agreement is hereby amended by striking the following language from
Section 13(c):


“The Company is not required to pay to the Manager the Termination Fee if the
Manager terminates this Agreement pursuant to this Section 13(c).”


(f)  The Agreement is hereby amended by striking Section 13(d) in its entirety
and replacing in lieu thereof the following:


“If this Agreement is terminated pursuant to Section 13, such termination shall
be without any further liability or obligation of either party to the other,
except as provided in Sections 6, 9, 10, and 16 of this Agreement. In addition,
Sections 11 and 21 of this Agreement shall survive termination of this
Agreement.”


(g)  The Agreement is hereby amended by striking Section 15(a) in its entirety
and replacing in lieu thereof the following:
 
“(a)  The Company may terminate this Agreement effective immediately if (i) the
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against the Company, (ii) there is an event of any gross negligence on the part
of the Manager in the performance of its duties under this Agreement, (iii)
there is a commencement of any proceeding relating to the Manager’s Bankruptcy
or insolvency, (iv) there is a dissolution of the Manager, or (v) the Manager is
convicted of (including a plea of nolo contendere) a felony.”


(h)  The Agreement is hereby amended by striking the last sentence of Section
15(b)  in its entirety.


(i)  The Agreement is hereby amended by striking Section 15(c) in its entirety
and replacing in lieu thereof the following:


“The Manager may terminate this Agreement in the event the Company becomes
regulated as an “investment company” under the Investment Company Act, with such
termination deemed to have occurred immediately prior to such event.


(j)  The Agreement is hereby amended by striking the following language from
Section 16:


“and, if terminated pursuant to Section 13(a) or 15(b), the applicable
Termination Fee”
     
SECTION 2. STATUS.
    
This Amendment amends the Agreement, but only to the extent expressly set forth
herein. All other provisions of the Agreement remain in full force and effect.
Unless otherwise defined herein, initially capitalized terms have the meaning
given them in the Agreement.
    
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3. GOVERNING LAW.


This Amendment shall be governed by and construed in accordance with the
applicable terms and provisions of Section 21 the Agreement, which terms and
provisions are incorporated herein by reference.


SECTION 4. COUNTERPARTS.
    
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be considered one and the
same instrument.


SECTION 5. FACSIMILE EXECUTION.
     
Facsimile signatures on counterparts of this Amendment are hereby authorized and
shall be acknowledged as if such facsimile signatures were an original
execution, and this Amendment shall be deemed as executed when an executed
facsimile hereof is transmitted by a party to any other party.


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.





 
CHIMERA INVESTMENT CORPORATION
          By:
/s/ Matthew Lambiase
 
Name:  Matthew Lambiase
 
Title:    Chief Executive Officer and President
             
FIXED INCOME DISCOUNT ADVISORY COMPANY
          By:
/s/ Wellington J. Denahan
 
Name:  Wellington J. Denahan
 
Title:    Chief Executive Officer





 